Same Case — On a Re-heaking.
Merrick, C. J.
A re-hearing having been granted in this case, on more mature reflection we have concluded that so much of the judgment as pronounced the property bought by defendant at the probate sale of his father’s estate separate property, does not rest upon satisfactory reasons.
We have already decided, that'the heir who acquires at a sale made to effect a partition, does not become sole owner under his ancient title as heir, (as was formerly the case.) but is invested with a new title as purchaser, at least to the extent of the interest of his co-heirs. Hache v. Ayraud, 14 An. 178.
If then the heir acquires by a new title, the property is subject to the rules governing the community, if he be married. And as head and master of the community, all his purchases are presumed to be made an account of the same. It then seems reasonable that if he would except property from the operation of these general rules and would re-invest his separate estate, he should declare his intention in the act by which his acquisitions are evidenced.
It is objected, that as to one-third of this property, the defendant was owner, and that he cannot be considered as purchasing from himself.
The defendant was bound by the decree directing the sale of the common property, and we think it may be safely concluded, that the whole property in the things sold, passed by force oí the decree to the adjudicatee in his capacity of the head of community. Any other doctrine would introduce complications in the settlement of estates.
We adhere to what has been said in our former opinion respecting the clause in the will exempting the defendant from making an inventory, and what we have also said as to the obligation of the defendant to make a true one, if he undertake to make an inventory at all.
That part of the decree of the lower court annulling the clause of the will, which dispensed the defendant from making an inventory does not appear to us to be important, as the defendant is bound for other reasons, to correct the inventory which he has made.
It is, therefore, ordered, adjudged and decreed, by the court, that the decree heretofore pronounced by us, be set aside; and we do now order, adjudge and decree, that the judgment of the lower court be affirmed with costs.